Case 1:20-cv-03677-LGS-KHP Document 142-1 Filed 01/07/21 Page 1 of 8




                   Exhibit 1
Case 1:20-cv-03677-LGS-KHP Document 142-1 Filed 01/07/21 Page 2 of 8
Case 1:20-cv-03677-LGS-KHP Document 142-1 Filed 01/07/21 Page 3 of 8
Case 1:20-cv-03677-LGS-KHP Document 142-1 Filed 01/07/21 Page 4 of 8
Case 1:20-cv-03677-LGS-KHP Document 142-1 Filed 01/07/21 Page 5 of 8
Case 1:20-cv-03677-LGS-KHP Document 142-1 Filed 01/07/21 Page 6 of 8
Case 1:20-cv-03677-LGS-KHP Document 142-1 Filed 01/07/21 Page 7 of 8
     Case 1:20-cv-03677-LGS-KHP Document 142-1 Filed 01/07/21 Page 8 of 8

                                                                               Payment sent from




                                                           Funding Sources Used (Total)

                                                                                                           $171.72 USD


Issues with this transaction?
You have 180 days from the date of the transact on to open a d spute n the Reso ut on Center.


 Quest ons? Go to the He p Center at www.paypa .com/he p.


ADDITIONAL INFORMATION


PayPa , Inc., as the censee, s ab e for non-de very or de ayed de very of your funds. PayPa , Inc. s censed to
rece ve and transm t money under New York aw.


You have the r ght to cance a transact on for a fu refund un ess your des gnated rec p ent has a ready rece ved the
payment. However, s nce most PayPa payments are rece ved w th n seconds, you may not be ab e to cance your
payment for a fu refund once the payment s made. To determ ne whether your payment s e g b e for cance at on,
og n to PayPa .com, se ect the transact on n your transact on deta s, and se ect Cance , or ca PayPa Customer
Serv ce at 888-221-1161. D sputes re ated to purchases are addressed n PayPa s User Agreement.




P ease do not rep y to th s ema . Th s ma box s not mon tored and you w not rece ve a response. For ass stance, og n to

your PayPa account and c ck Help n the top r ght corner of any PayPa page or p ease contact us to free at 1 888 221 1161.

You can rece ve p a n text ema s nstead of HTML ema s. To change your Not f cat ons preferences, og n to your account, go

to your Prof e, and c ck My settings.



Copyr ght © 1999-2020 PayPa , Inc. A r ghts reserved. PayPa s ocated at 2211 N. F rst St., San Jose, CA 95131.

PayPa PPX001066:1.1:b9500fa31e3e1




                                                                                                 CONFIDENTIAL
                                                                                                MAHOOD_00127 Page 2 of 2
